      Case 0:20-mj-06006-LSS Document 8 Entered on FLSD Docket 01/15/2020 Page 1 of 1
                                   COURT M INUTES/ORDER
                    U nited States M agistrate Judge Patrick M .Hunt
                                                                               Date: 1/15/20         Time: 1:00p.m.
Defendant:Chauncy Devonte Lum p               J#:               Case #: 20-6006-Snow
AUSA: ScottStrauss(Tom Lanigan Duty)                     Attorney: AnthonyGarrett,Esq (TEM P)
Violation: ThreatsAgainstthe President
Proceeding:PTD Hearing/ReportReCounsel                             CJA Appt:
Bond/PTD Held:                 Recom mended Bond: PTD
Bond Setat:$25,0O0-CSBW /Nebbia                  Co-signed by:
 r'
  il Surrenderand/ordo notobtain passports/traveldocs                      Language:
  (    Reportto PTSas directed/or       x'saweek/monthby                   Disposition:
       phone:       x'saweek/monthinperscn                                 AjIpartiespresent    .

  T Random urine testing by PretrialServices ?
    Treatm entasdeem ed necessary
                                                                           Govtproceed by proffer-Agent
    Refrain from excessive use ofalcohol
                                                                           M ichaelW hite (SS)-Cross-Redirect.
  r Participate in m entalhealth assessm ent&wtreatm ent
 r'
  r'
   l Maintainorseekfull-timeemployment/education
                                                                           Argum entby both parties.
  1- Nocontactwithvictims/witnesses
  ;
  '' No firearm s
                                                                            he Courtgranted the govt's m otion.
       Notto encum berproperty
 r-
  r-1 Maynotvisittransportationestablishments                              D
                                                                             eftshallbe detained.
      HomeConfinement/ElectronicMonitoringand/or
       Curfew             pm to        am ,paid by
       Allowances:M edicalneeds,courtappearances,attorney visits,
       religious,em ploym ent
 r-
  '-1 Travelextendedto: SDFL
 C''1 Other: AyqeartoaIIhearingsandcommitnonew crimes
NEXT CO URT APPEARANCE    Date:               Tim e:            Judge:                          Place:

ReportRECounsel: 1/24/20                      11:00 a.m.        Duty                           FTL
PTD/Bond Hearing:
Prelim/ArraignorRemoval: 1/24/20               11:00 a.m.      Duty                            FTL
StatusConference RE:
Check if       The m otion to continue to perm i
                                               tthe defendantto hire counselis GM NTED.The tim e from today through the
              .rescheduled date isexcluded from the deadline fortrialascomputed underthe Speedy TrialAd,si
                                                                                                         nce the endsof
AppIicabIe: ' justiceservedbygrantingthiscontinuanceoutwei
                                                         ghtheinterestsofthedefendantandthepubli
                                                                                               cinspeedytrial.
D.A.R.     13 :48:11                                                      Tim e in Court:           1 ho ur
